Lowe, J.
1. Surety ; ^tion.^ There is no possible ground upon which to grant the relief asked by plaintiff, except upon the truth of the allegation that Laforce is the real plaintiff and party in interest of the judgment of himself for the use of Reed, Shields & Co., against Sears, for the sum of $237.82. This fact constitutes the very gist of the plaintiff’s case. In support of it he offers no evidence whatever. On the other hand, the defendant not only denies the fact in his answer, but confirms the truth of that denial in his testimony as a witness. In testifying, he says he was largely indebted to the firms of Reed, Shields & Co., and Burns & Rentgen, of Keokuk; that the debt of the former firm was $2,000, more or less, that of the latter four or five hundred; that the account on which this judgment for the *475•use of Reed, Shields & Co. was rendered, together with many others, had been assigned as collateral security for these debts and to protect the witness’ indorser, Henry Gregg, who was security for the Reed, Shields & Co. debt; that said judgment belonged to them, and not to the witness. In addition to this, the witness stated that the claim of Reed, Shields & Co. had been sued, turned into a judgment, and that his surety, Henry Gregg, had paid the same off.
The plaintiff insists that inasmuch as the Reed, Shields & Co. debt is paid, the judgment aforesaid, rendered for their use, as security for their claim, should, and does now, revert to Laforce. The difficulty in the way of this position is, that the debt was paid by Laforce’s surety, Gregg; that the assignment of the account on which the said judgment was rendered was for the protection of said surety as well as security for the debt; that, in the payment of the debt by the surety, under such circumstances, the law will subrogate him to all the rights and interest which Reed, Shields & Co. had in the collaterals referred to. We, therefore, see no reason to change the judgment below, and the same is Affirmed.